Citation Nr: 0524366	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  99-22 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for shrapnel wound of 
the right hip.  

2.  Entitlement to service connection for laceration of the 
right testicle.  

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for skin 
cancers, to include as a result of exposure to herbicides. 

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for non-
Hodgkin's lymphoma, to include as a result of exposure to 
herbicides. 

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.  

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of a back injury. 

8.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of hepatitis B.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina.  

The appellant was accorded an RO hearing in April 2000, and a 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the record reveals that in a substantive appeal of 
November 1999, the veteran requested a Travel Board hearing 
at the RO.  It does not appear that such hearing was 
scheduled.  In an August 2002 substantive appeal, he 
requested a hearing before the Board in Washington, D.C.  As 
the initial request was not withdrawn, and as his 
representative is present at the RO, a hearing clarification 
letter was sent from the Board.  The veteran was afforded an 
opportunity to request either type hearing, or indicate that 
a hearing was no longer desired.  He was told that if he did 
not reply a Travel Board hearing would be scheduled.  This 
was due to the fact that it was the first type of hearing 
requested, and that his representative would more likely be 
able to appear at the RO.  A REMAND was prepared by the 
undersigned for scheduling of such hearing.  That seemed to 
make the most sense in view of what the veteran had been told 
and in view of his ability to have a state service office 
representative assist at the hearing.

Apparently, however, before the REMAND left the Board, 
additional actions occurred.  It appears that there was in 
fact a response to the October 2004 letter.  Appellant 
indicated that he wanted hearings at the Board, before Board 
personnel at the RO, and that he wanted no hearing.  He also 
attached a statement to his response which did not clarify 
the matter.

The Board attempted to send an additional clarification 
letter.  This document was returned as undeliverable. 

In the meantime, a records request signed by the veteran, has 
been added to the record.  The records requested were to be 
sent to a county service officer who apparently is assisting 
the veteran, or has undertaken more recent contact with the 
veteran.  It is not clear that the records were ever sent, 
but rather than further delay the case at this level, 
clarification was to be undertaken by the RO as part of 
attempting to schedule a Travel Board hearing.  A remand was 
drafted for that purpose.

Prior to that document leaving the Board, additional 
documents were received indicating that appellant changed his 
representation to The American Legion.  Contact with and 
through that Organization has resulted in information that 
appellant would like a Travel Board hearing.  Thus, the 
matter will be returned to the RO for scheduling of such.  
During that development, if appellant has additional records 
that he desires to submit, he is free to do so.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with applicable laws and 
regulations, for a hearing before a 
member of the Board at the RO.  He and 
his representative should be notified in 
accordance with applicable procedures.  
If he no longer desires such hearing, he 
may withdraw the request in writing at 
the RO.  If contact cannot be made with 
the veteran, that will be taken as a 
withdrawal of the hearing request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Specifically, he is free to submit any additional documents 
that he and his representative have obtained.

Thereafter, the matter should be returned to the Board in 
accordance with all appropriate procedures.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




